Title: From Thomas Boylston Adams to Francis Henderson, 18 April 1822
From: Adams, Thomas Boylston
To: Henderson, Francis


				
					Sir,
					Quincy April 18th: 1822 
				
				I have the honour, at the request of my Father, to acknowledge the receipt of your letter of the 6th Instant, and to furnish you with a copy of his letter to you in answer to your’s of the 3d. of January last, the original of which has failed to reach you. He desires me to add, that the papers and documents which accompanied that letter have been filed, and laid away by one of his family who is now absent, but that they shall be returned to you so soon as he can lay his hand upon them.I have the honour to be &Ca:
				
					
				
				
			